DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07-14-2022 and 08-12-2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2013/0052534 hereinafter Fujiki in view of U.S. Pre-Grant Publication No. 2010/0086854 hereinafter Kumar. 
Regarding Claims 1-4, Fujiki teaches a method of manufacturing a lithium-ion secondary battery comprising a cathode (positive electrode) that includes a positive electrode active material, an anode (negative electrode), and an electrolyte (paragraphs 122-126), the method comprising the steps of: 
providing a mixed source which includes a cobalt source, a fluorine source, and a magnesium source, 
heating the mixture to form a composite oxide, 
providing a composite oxide containing lithium, a transition metal, and oxygen, 
forming a second mixture by mixing the composite oxide with the mixed source, and
heating the second mixture at 900 °C for 2 hours,
mixing the second mixture to form a composite oxide, and 
heating the second mixture at 900 °C for 2 hours (see Table 1),
wherein in the first mixture, Example 5 teaches the presence of lithium, cobalt and oxygen in the LiCoO2 composite oxide, 
wherein MgF2 of Table 1 Example 5 provides a fluorine to magnesium ratio of 2, and
wherein the transition metal in the mixture includes magnesium and aluminum (paragraphs 63-73). 
Fujiki does not appear to teach wherein the mixed source includes a lithium source, and specifically mixing a lithium source, a fluorine source, and a magnesium source, as claimed.
However, Kumar teaches that it is desirable for a LiMO2 type positive electrode material to be made higher in lithium by doping (paragraph [0031]).  Kumar further teaches that LiF may be added to an oxide composition as a dopant in order to provide additional lithium and additional fluorine (paragraphs [0078]). Kumar further teaches that magnesium is a desirable metal for addition and that magnesium and fluorine may be added by use of MgF2 dopant (paragraph [0077]). 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the teaching of Fujiki by adding LiF in addition to MgF2 as co-dopants for the benefit of raising lithium concentration and providing all of lithium, magnesium and fluorine through the doping process as taught by Kumar. Moreover, it would have been obvious to provide as the mixed source, a mixture of LiF and MgF2 for the benefit of simplifying the process, instead of requiring separate steps for doping with LiF and doping with MgF2.  It is noted that the selection of any order of mixing ingredients is prima facie obvious, absent a showing of criticality associated with the order (MPEP § 2144.04 IVC).  
Regarding Claims 5-16 and 21-28, the combination teaches that the composition comprises lithium fluoride and magnesium fluoride, and heating the mixture at 900 °C for 2 hours (see Table 1 of Fujiki). 
Regarding Claims 17-20 and 29-30, the combination teaches a method of manufacturing a lithium-ion secondary battery comprising a cathode (positive electrode) that includes a positive electrode active material, an anode (negative electrode), and an electrolyte (paragraphs 122-126) and the cathode is expected to have similar crystal structure and X-ray diffraction pattern (see MPEP § 2112). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729